     Case: 1:20-cv-05191 Document #: 44 Filed: 01/06/21 Page 1 of 1 PageID #:474

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Wayne Farms LLC
                               Plaintiff,
v.                                                    Case No.: 1:20−cv−05191
                                                      Honorable Gary Feinerman
John Doe, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 6, 2021:


        MINUTE entry before the Honorable Gary Feinerman:Motion hearing held. For
the reasons stated on the record, Plaintiff's motion for default judgment [39] is granted.
Enter judgment and permanent injunction order. Enter judgment order. Civil case
closed.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
